 

Exhibit 10.2

  

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of April 22, 2015 (the
“Execution Date”), by and between C. Evan Ballantyne (the “Executive”) and
Synthetic Biologics, Inc., a Nevada corporation (“Synthetic”), effective as of
the Effective Date defined in Section 14(f) recites and provides as follows:

 

WHEREAS, Executive has served as the Chief Financial Officer of Synthetic
pursuant to an Employment Agreement, dated March 18, 2015 (the “Employment
Agreement”); and

 

WHEREAS, Executive and Synthetic desire to terminate the Employment Agreement;
and

 

WHEREAS, Synthetic and Executive have reached agreement on all matters relating
to the employment of Executive by Synthetic and the termination of the
Employment Agreement; and

 

WHEREAS, Synthetic and Executive desire to set forth all of the terms and
conditions of their mutual understanding in this Agreement.

 

NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration, Synthetic and Executive agree as follows:

 

1. RESIGNATION. Executive hereby irrevocably, unconditionally and voluntarily
resigns from his position as Chief Financial Officer and from any position with
any subsidiary or affiliate of Synthetic, effective as of May 14, 2015 (the
“Resignation Date”). In connection with Executive’s resignation and as of the
Resignation Date, it is agreed that:

 

(a) No Duties.  From and after the Resignation Date, Executive shall have no
further obligation or authority to perform duties and functions on behalf of
Synthetic and/or its subsidiaries or affiliates and shall refrain from
performing such duties or functions.

 

(b) Cooperation.  Anything to the contrary in this Agreement notwithstanding,
Executive shall cooperate with Synthetic as to any requests by it in connection
with the transition to a replacement officer or as otherwise deemed necessary by
it for its business, including, without limitation, any ongoing legal matters to
which Executive has involvement in or other knowledge, as and when requested by
Synthetic’s Chief Executive Officer and/or Chairperson of the Board; provided
that such cooperation does not materially interfere with Executive’s regular
business activities.  Synthetic shall further reimburse Executive for any
approved, reasonable expenses incurred by him as a result of his cooperation.   



 

(c) No Contact.  For a period of twelve (12) months following the Resignation
Date: (i) except outside the work environment, Executive shall have no contact
with suppliers,  Synthetic Related Parties (as defined in Paragraph 5(a) below)
and/or  current employees of Synthetic and any Synthetic Related Parties,
except  in connection with Executive’s benefits,  compensation, administrative
matters or as requested by Synthetic’s Chief Executive Officer; and (ii) with
respect to investors and suppliers of Synthetic and any Synthetic Related,
Executive will not discuss Synthetic, any Synthetic Related Parties and/or those
entities’ respective businesses or operations.

 

2. SEVERANCE COMPENSATION.  In consideration of Executive’s undertakings
contained in this Agreement, Synthetic shall:

 



 

 

 

(a) Pay, as soon as practicable after the Effective Date of this Agreement, any
accrued base salary, accrued vacation pay and expense reimbursements under the
Employment Agreement remaining unpaid as of the Effective Date of this
Agreement.

 

(b) Commencing seven (7) days following the effective date of the Additional
Release, which is defined below, and continuing for twelve (12) months
thereafter, Synthetic shall make payments to Executive of his base salary of
Three Hundred Thirty Five Thousand Dollars ($335,000) in accordance with the
payroll policy of Synthetic, net of all payroll, Medicare, Social Security,
state and federal taxes and deductions which Synthetic is obligated to make.

 

(c) Commencing seven (7) days following the effective date of the Additional
Release and continuing until the earliest of: (i) twelve (12) months thereafter;
(ii) the date Executive becomes eligible for substantially equivalent health
insurance in connection with new employment or self-employment; or (iii) the
date the Executive ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination, pay for the COBRA premiums necessary to
continue the Executive’s and his covered dependents’ health insurance coverage
in effect for himself (and his covered dependents). In the event Synthetic does
not learn of the employment identified in the preceding sentence until after it
has made a payment or payments pursuant to this Paragraph 2(c), Executive shall
return any compensation to which he was not entitled under this Paragraph 2(c).
In addition, payments under this Paragraph 2(c) shall cease in the event that
Executive materially breaches this Agreement.

 

(d) Notwithstanding anything to the contrary contained in this Agreement,
Synthetic shall only be obligated to make payments under Sections 2(b) and 2(c)
if the Additional Release has been executed and has not been revoked prior to
the eighth day following the execution thereof.



  

3. RELEASES.

 

(a) In consideration of Synthetic’s undertakings contained in this Agreement,
excluding Paragraphs 2(c) and 2(d), Executive has executed the Release, which is
attached hereto as Exhibit A (the “Release”) and expressly incorporated in this
Agreement, at the time of execution of this Agreement.

 

(b) In consideration of Synthetic’s undertakings contained in this Agreement, on
the Resignation Date Executive must execute the Additional Release, which is
attached hereto as Exhibit B and expressly incorporated in this Agreement, (the
“Additional Release”)

 

(c) In consideration of Executive’s undertakings contained in the Severance
Agreement to which Synthetic is not otherwise entitled, Synthetic releases
Executive from, and promises and agrees not to sue Executive for or in respect
of, any and all claims, charges, complaints, liabilities, obligations, promises,
agreements, damages, actions and expenses (including attorney’s fees and costs)
of any nature whatsoever, known or unknown, which Synthetic now has or claims to
have against Executive from the beginning of time to the date of this Agreement,
provided, however, that this release shall not bar or waive any claims arising
out of business-related willful misconduct or criminal conduct.

 

4. NO BENEFITS NOT SET OUT IN THIS AGREEMENT.  No salary, benefits, bonus
payment, vacation pay, sick pay or other payments or additional monies beyond
the sums identified in Paragraph 2 of this Agreement will be made by Synthetic
to Executive or on Executive’s behalf and the parties agree that no salary,
benefits, bonus payment or other payments beyond the sums identified in
Paragraph 2 are owing, provided, however, that Executive shall receive such
salary and other compensation from the Execution Date through the Resignation
Date.

 



2

 

 



5. NO DISPARAGEMENT.

 

(a) In consideration of Synthetic’s undertakings contained in this Agreement to
which Executive is not otherwise entitled, Executive agrees that he and his
agents, family and/or representatives shall refrain from: (i) all conduct,
verbal or otherwise, which would materially damage the reputation, goodwill or
standing in the community of Synthetic, its affiliates, subsidiaries, divisions,
agents and related parties and their respective principals, owners (direct or
indirect), members, directors, officers, agents, servants, employees, parties,
attorneys and other professionals, successors and assigns (collectively, the
“Synthetic Related Parties”); and (ii) referring to or in any way commenting on
Synthetic and/or any of the other Synthetic Related Parties in or through the
general media or any public domain (including without limitation, internet
websites, blogs, chat rooms and the like), which would materially damage the
reputation, goodwill or standing in the community of Synthetic and/or any of the
other Synthetic Related Parties.

 

(b) In consideration of Executive’s undertakings contained in this Agreement to
which Synthetic is not otherwise entitled, Synthetic and its officers and
directors  agree that they shall refrain from: (i) all conduct, verbal or
otherwise, which would materially damage the reputation, goodwill or standing in
the community of Executive and (ii) referring to or in any way commenting on
Executive in or through the general media or any public domain (including
without limitation, internet websites, blogs, chat rooms and the like), which
would materially damage the reputation, goodwill or standing in the community of
Executive.

 

6. TERMS ARE CONFIDENTIAL.  Until such time as Synthetic is required to disclose
the existence and terms of this Agreement, Executive shall keep the terms and
conditions of this Agreement strictly confidential.  Executive hereby agrees not
to disclose the existence of this Agreement or any of the terms of this
Agreement (including without limitation the amounts referred to in Paragraph 2)
to any person, including without limitation, any current or former employee of
or applicant for employment with Synthetic and/or any of the other Synthetic
Related Parties, with the exception of Executive’s attorney, accountant, tax
preparer or spouse or as compelled by legal process, provided Executive’s
attorneys, accountants, tax preparers, or spouses are informed of this provision
requiring confidentiality and such person agrees to be bound by its terms.

 

7. RETURN OF SYNTHETIC PROPERTY.  All documents, records, data, equipment
(including, without limitation: any computer or computers; any electronic
storage device; computer hard drives; flash drives; discs and the like),
Synthetic charge or credit cards, any Synthetic electronic communication devices
(including cellular telephones, BlackBerry®, PDA and the like) and other
physical property, whether or not pertaining to Confidential Information, which
were furnished to Executive by Synthetic or were procured by Executive in
connection with Executive’s services to Synthetic and/or its subsidiaries or
affiliates will be and remain the sole property of Synthetic. Executive will, at
Synthetic’s expense, travel to Synthetic’s Ann Arbor, Michigan offices to assist
in the download of Synthetic’s records and data retrieval from Executive’s
computer. Executive will return to Synthetic forthwith all such materials and
property except as provided in Paragraph 8 of this Agreement.

 

8. STOCK SHARES AND OPTIONS. Synthetic acknowledges that all of the vested
unexercised stock options heretofore granted to Executive shall be exercisable
by Executive at any time prior to December 31, 2015 provided that Executive has
executed the Additional Release and has not revoked the Additional Release prior
to the eighth day following the execution thereof.  

 



3

 





 

9. CONFIDENTIAL INFORMATION.

 

(a) “Confidential Information” means any information concerning or referring in
any way to the business of Synthetic and/or its subsidiaries and affiliates
disclosed to or acquired by the Executive through or as a consequence of the
Executive’s affiliation as an employee of Synthetic and/or member of it and/or
its subsidiaries or affiliates. For purposes of this Agreement, Confidential
Information consists of information proprietary to Synthetic and/or its
subsidiaries and affiliates which is not generally known to the public and which
in the ordinary course of business is maintained by Synthetic and/or its
subsidiaries and affiliates as confidential. By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Synthetic’s and/or its subsidiaries’ and
affiliates’ products, concepts, processes, machines, engineering, research and
development. Confidential Information also includes, without limitation,
information in any way concerning or referring to Synthetic’s and/or its
subsidiaries’ and affiliates’ business methods, business plans, forecasts and
projections, operations, organizational structure, finances, customers, funding,
pricing, costing, marketing, purchasing, merchandising, sales, products, product
information, suppliers, customers, employees or their compensation, data
processing, software and all other information designated by Synthetic and/or
its subsidiaries and affiliates as “confidential.” Confidential Information
shall not include any information or material that is or becomes generally
available to the public other than as a result of a wrongful disclosure by: (a)
a person otherwise bound to the provisions hereof, or (b) any person bound by a
duty of confidentiality or similar duty owed to Synthetic and/or its
subsidiaries and affiliates.

 

(b) Duty of Confidentiality. Executive will maintain in confidence and will not,
directly or indirectly, disclose or use (or allow others to disclose or use) any
Confidential Information belonging to Synthetic and/or its subsidiaries and
affiliates, whether in oral, written, electronic or permanent form, except as
directed in writing by the Board of Directors of Synthetic and/or its
subsidiaries or affiliates.

 



(c) Return of Confidential Information. Executive shall deliver forthwith to
Synthetic and/or its subsidiaries and affiliates as the case may be all original
Confidential Information (and all copies thereof) in Executive’s possession or
control belonging to Synthetic and/or its subsidiaries and affiliates and all
tangible items embodying or containing Confidential Information.

 



(d) Survival. This Agreement together with the Employment Agreement and any
previous Confidentiality and Non-Disclosure Agreement between the Executive and
Synthetic and/or its subsidiaries and affiliates shall survive termination of
employment.

 



(e) Injunctive Relief. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 9 will cause
irreparable damage to Synthetic and/or its subsidiaries and affiliates, and
accordingly, Executive agrees that Synthetic and/or its subsidiaries and
affiliates as the case may be shall be entitled as a matter of right to an
injunction from any court of competent jurisdiction restraining any violation or
further violation of such agreement by Executive without the obligation of
posting a bond; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies that Synthetic and/or its subsidiaries and
affiliates may have.  The existence of any claim of Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Synthetic of the covenants contained in this Agreement.

 



4

 

 

10. ASSIGNMENT OF RIGHTS. Executive has disclosed to Synthetic any and all
designs, intellectual property, software, inventions, discoveries, or
improvements (individually and collectively, “Inventions”) made by Executive as
a result or product of his employment relationship with Synthetic and/or its
subsidiaries and affiliates. Executive hereby assigns to Synthetic or its
relevant subsidiary or affiliate without additional compensation the entire
worldwide right, title and interest in and to any such Inventions (whether
disclosed or not), and related intellectual property rights and without
limitation all copyrights, copyright renewals or reversions, trademarks, trade
names, trade dress rights, industrial design, industrial model, inventions,
priority rights, patent rights, patent applications, patents, design patents and
any other rights or protections in connection therewith or related thereto, for
exploitation in any form or medium, of any kind or nature whatsoever, whether
now known or hereafter devised. To the extent that any work created by Executive
can be a work for hire pursuant to U.S. Copyright Law, the parties deem such
work a work for hire and Executive should be considered the author thereof.
Executive shall, at the request of Synthetic or its relevant subsidiary or
affiliate, without additional compensation execute, acknowledge and deliver to
Synthetic or its relevant subsidiary or affiliate such instruments and documents
as Synthetic or its relevant subsidiary or affiliate may require to perfect,
transfer and vest in Synthetic or its relevant subsidiary or affiliate the
entire right, title and interest in and to such inventions. In the event that
Executive does not timely perform such obligations, Executive hereby makes
Synthetic or its relevant subsidiary or affiliate and its officers his
attorney-in-fact and gives them the power of attorney to perform such
obligations and to execute such documents on Executive’s behalf. Executive shall
cooperate with Synthetic or its relevant subsidiary or affiliate, upon
Synthetic’s or its relevant subsidiary’s or affiliate’s request and at
Synthetic’s or its relevant subsidiary’s or affiliate’s cost but without
additional compensation, in the preparation and prosecution of patent,
trademark, industrial design and model, and copyright applications worldwide for
protection of rights to any Inventions.

 

11. NON-COMPETE; NON-SOLICITATION.

 

(a) Non-Compete. For a period commencing on the Effective Date of this Agreement
(as defined below) and ending one (1) year after the Effective Date of this
Agreement (the “Non-Competition Period”), Executive shall not, directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, participate in, be employed by or have any
business connection with any other person, corporation, firm, partnership or
other entity whatsoever which competes with Synthetic, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by
Synthetic other than de minimis stock holdings in public companies; provided,
however, that anything above to the contrary notwithstanding, he may own, as a
passive investor, securities of any competitor corporation, so long as his
direct holdings in any one such corporation shall not in the aggregate
constitute more than one percent (1%) of the voting stock of such corporation,
and provided that the Executive promptly discloses to the Board any such
participation, other than such de minimis stock holding.

 

(b) Non-Solicitation. During the Non-Competition Period identified in Paragraph
11(a) above, Executive shall not, directly or indirectly: (i) induce or attempt
to induce or aid others in inducing anyone working at Synthetic or its
subsidiaries or affiliates to cease working at Synthetic or its subsidiaries or
affiliates, or in any way interfere with the relationship between Synthetic or
its subsidiaries or affiliates and anyone working at Synthetic or its
subsidiaries or affiliates except in the proper exercise of Executive’s
authority; or (ii) in any way interfere with the relationship between Synthetic
or its subsidiaries or affiliates and any customer, supplier, licensee or other
business relation of Synthetic or its subsidiaries or affiliates.

 



5

 



 



(c) Scope. If, at the time of enforcement of this Paragraph 11, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(d) Independent Agreement. The existence of any claim or cause of action of
Executive against Synthetic or any of its subsidiaries or affiliates, whether or
not predicated upon the terms of this Agreement, shall not constitute a defense
to the enforcement of these covenants.

 

(e) Injunctive Relief. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 11 will cause
irreparable damage to Synthetic and/or its subsidiaries or affiliates, and
accordingly, Executive agrees that Synthetic and/or its subsidiaries or
affiliates shall be entitled as a manner of right to an injunction from any
court of competent jurisdiction restraining any violation or further violation
of such agreement by Executive without the obligation of posting a bond; such
right to an injunction, however, shall be cumulative and in addition to whatever
other remedies that Synthetic and/or its subsidiaries or affiliates may have.
The existence of any claim of Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Synthetic and/or
its subsidiaries or affiliates of the covenants contained in this Agreement.

 

12. ARBITRATION.  No dispute between one or more Synthetic Related Parties and
Executive shall be the subject of a lawsuit filed in state or federal court.
Instead, any such dispute shall be submitted to binding arbitration before the
American Arbitration Association (“AAA”) or, if Synthetic and Executive agree in
a separate writing, another individual or organization or an individual or
organization that a court appoints. Notwithstanding the above, either Synthetic
or Executive may file with an appropriate state or federal court a claim for
injunctive relief in any case where the filing party seeks provisional
injunctive relief or where permanent injunctive relief is not available in
arbitration. The filing of a claim for injunctive relief in state or federal
court shall not allow either party to raise any other claim outside of
arbitration. It is understood that both sides are hereby waiving the right to a
jury trial.

 

(a) The arbitration shall be initiated in Montgomery County, Maryland and shall
be administered by AAA under its commercial arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto. If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within one year of the act or omission which gives rise to the claim. Each party
shall be entitled to take one deposition, and to take any other discovery as is
permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.

 

(b) The Arbitrator shall render an award that conforms to the facts, as
supported by competent evidence (except that the Arbitrator may accept written
declarations under penalty of perjury, in addition to live testimony), and the
law as it would be applied by a court sitting in the State of Maryland. The cost
of arbitration shall be advanced equally by the parties. Any party may apply to
a court of competent jurisdiction for entry of judgment on the arbitration
award.

 

(c) This Agreement supersedes all previous Agreements between the Executive and
Synthetic, except for Synthetic’s Proprietary Information, Inventions,
Non-Solicitation and Non-Competition Agreement executed by the Executive and the
provisions of Section 8 and 9 of the Employment Agreement.  To the extent that
there is any conflict between this Agreement and any earlier agreement between
Synthetic and Executive, this Agreement governs.

 



6

 

 

13. SUCCESSORS.

 

(a) This Agreement shall be binding upon and inure to the benefit of Executive
and Executive’s heirs and shall not be assignable beyond Executive and his
heirs.

 

(b) This Agreement shall inure to the benefit of Synthetic and its successors
and assigns. Synthetic may assign this Agreement to any successor or affiliated
entity, subsidiary, sibling, or parent company, provided that such assignee is
financially qualified to fulfill obligations hereunder and in the event of such
assignment, Synthetic agrees to guarantee all obligations hereunder.

 

14. MISCELLANEOUS

 

(a) Executive shall notify Synthetic of any and all employment or other
compensated work he obtains during the period from the Effective Date of this
Agreement through and including April 30, 2016.  Such notice shall identify the
name and address of the employer or person or entity that provides the
compensation for the work involved, Executive’s title, duties and
responsibilities, and fully identify all compensation that Executive is to
receive in connection with the work or employment.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland, without reference to the principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement contains the full and
complete understanding between the parties hereto and supersedes all prior
understandings, whether written or oral, pertaining to the subject matter
hereof. This Agreement may not be amended or modified otherwise than by written
agreement executed by Executive and by the designated representative of the
Board.

 

(c) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery, by registered or certified mail, return receipt
requested, postage prepaid, by reputable overnight courier (such as Federal
Express or UPS), by facsimile, or by e-mail to such address as either party
shall have furnished to the other in writing in accordance herewith. Notice may
be given to Synthetic or Executive as follows:

 



  For Synthetic: For Executive:        

155 Gibbs Street, Suite 412

Rockville, Maryland 20850

The last address for Executive listed

in Synthetic’s records

 

 

With a Copy to:

 

 

 

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attn: Leslie Marlow, Esq.

 

 



(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(e) The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 



7

 

 

(f) Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall become effective on the seventh day after the date of this
Agreement (which is also the date of execution of the Release), provided the
Executive does not exercise his right to revoke the Release (“Effective Date”).
If Executive revokes the Release during such seven-day period, this Agreement
shall not become effective.

 

 

(The Remainder of this pages is intentionally blank)

 



8

 

 

  IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant
to the authorization from its Board of Directors, Synthetic has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 



SYNTHETIC BIOLOGICS, INC.,

    EXECUTIVE  

 

 

        By: /s/ Jeffrey Riley     /s/ C. Evan Ballantyne    

Name: Jeffrey Riley

Title: Chief Executive Officer

    C. Evan Ballantyne  

 

 

9

 





 

EXHIBIT A

 

RELEASE

 

This Release dated as of April 22, 2015, between C. Evan Ballantyne, an
individual (the “Executive”), and Synthetic Biologics, Inc. (“Synthetic”), a
Nevada corporation, recites and provides as follows:

 

WHEREAS, Executive serves or served as the Chief Financial Officer of Synthetic
and/or its subsidiaries pursuant to an Employment Agreement dated March 18, 2015
(the “Employment Agreement”); and

 

WHEREAS, Executive and Synthetic desire to terminate the Employment Agreement
and Executive has resigned his employment with of Synthetic and/or of its
subsidiaries; and

 

WHEREAS, Synthetic and Executive have reached agreement on all matters relating
to the employment of Executive by Synthetic and the termination of his
Employment Agreement; and

 

WHEREAS, Synthetic and Executive have set the terms and conditions of their
agreement in the Severance Agreement dated April 22, 2015 (“Severance
Agreement”) to which this Release is Exhibit A; and

 

WHEREAS, the Severance Agreement obligates Executive to execute this Release.

 

NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:

 

1. In consideration of Synthetic’s undertakings contained in the Severance
Agreement to which Executive is not otherwise entitled, Executive releases
Synthetic, its affiliates, subsidiaries, divisions, agents and related parties
and their respective principals, owners (direct or indirect), members,
directors, officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “Synthetic Related
Parties”) from, and promises not to sue Synthetic and/or any of the other
Synthetic Related Parties for or in respect of, any and all claims, charges,
complaints, liabilities, obligations, promises, agreements, damages, actions and
expenses (including attorney’s fees and costs) of any nature whatsoever, known
or unknown, which Executive now has or claims to have against Synthetic and/or
any of the other Synthetic Related Parties jointly, severally or singly from the
beginning of time to the date of this Agreement, including, without limitation,
claims relating to Executive’s employment with Synthetic or the termination of
his employment, claims based in contract, tort, constitutional, statutory or
common law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment, including but not
limited to wages, benefits or discrimination in employment on the basis of any
protected characteristic.  This release applies to rights and claims arising
under the National Labor Relations Act, Age Discrimination in Employment Act of
1967 (29 U.S.C. §§621, et seq.), Title VII of the Civil Rights Act (“Title
VII”), the Americans with Disabilities Act (“ADA”), Genetic Information
Nondiscrimination Act of 2008 (“GINA”), Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Employee Retirement Income Security Act
(“ERISA”) (excluding any claims for accrued, vested benefits), the Maryland Fair
Employment Practice Act (“FEPA”), and the Maryland Wage Act.  This release does
not release Synthetic or Synthetic Related Parties from obligations under the
Severance Agreement.

 



 

 

 



2. Notwithstanding Paragraph 1 of this Release, Executive may bring a claim for
breach of the Severance Agreement.  If any claim covered in Paragraph 1 of this
Release, other than for a breach of the Severance Agreement or to enforce his
rights under the Severance Agreement, is brought by Executive, to the greatest
extent permitted by applicable law, Synthetic and/or the other Synthetic Related
Parties shall be entitled to its and/or their attorney’s fees and costs upon
prevailing on such claim.

 

3. Executive acknowledges the following:

 

(a) He has read and understands this Release and the Severance Agreement;

 

(b) Before executing this Release and the Severance Agreement, he has been
offered at least 21 days to consider his rights and obligations under this
Release and the Severance Agreement;

 

(c) The period of time he has to consider his rights and obligations under this
Release and the Severance Agreement is reasonable;

 

(d) Before executing this Release and the Severance Agreement, Synthetic advised
him in writing to consult with an attorney and he has done so;

 

(e) He has knowingly and voluntarily elected to enter into this Release and the
Severance Agreement and releases Synthetic from any and all claims, subject to
the stated limitations in this Release, in exchange for valuable consideration
which is in addition to anything of value to which he is already entitled;

 

(f) The Release constitutes a waiver of all rights and claims he may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et seq.);

 

(g) This Release does not waive any rights or claims by Executive that may arise
after this Release is finally accepted and executed; and

 

(h) For a period of seven (7) days following the execution of this Release and
the Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Synthetic, addressed to Mr.
Jeffrey Riley, 155 Gibbs Street, Suite 412, Rockville, Maryland 20850.  For the
revocation to be effective, Synthetic must receive the written notice by not
later than the close of business on the seventh day after Executive signs this
Release.  This Release shall not become effective or enforceable until this
seven-day revocation period has expired without Executive having exercised his
right to revoke.

 

(i) Nothing in this Release and Severance Agreement is intended to, or shall,
interfere with Executive’s rights under federal, state, or local civil rights or
employment discrimination laws (including, but not limited to, Title VII, the
ADA, the ADEA, GINA, USERRA, or their state or local counterparts) to file or
otherwise institute a charge of discrimination, to participate in a proceeding
with any appropriate federal, state, or local government agency enforcing
discrimination laws, or to cooperate with any such agency in its investigation,
none of which shall constitute a breach of this Release and Severance Agreement.
Executive shall not, however, be entitled to any relief, recovery, or monies in
connection with any such action, charge or proceeding brought against Synthetic
and/or the other Synthetic Related Parties, regardless of who filed or initiated
any such complaint, charge, or proceeding.

 

 

2

 



 

SYNTHETIC BIOLOGICS, INC.

    EXECUTIVE               By: /s/ Jeffrey Riley     /s/ C. Evan Ballantyne    

Name: Jeffrey Riley

Title: Chief Executive Officer

    C. Evan Ballantyne  

 

 

 

 

 

STATE OF____________:

 

COUNTY OF _________:

 

 

On the        day of April, in the year 2015 before me, the undersigned,
personally appeared Jeffrey Riley, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity and with the authority of Synthetic Biologics, Inc., and that by his
signature on the instrument, the corporation upon which the individual acted
executed the instrument.

 

 

 

      Notary Signature    

 

 

 

 

 STATE OF____________:

 

COUNTY OF _________:

 

 

On the day of April in the year 2015 before me, the undersigned, personally
appeared C. Evan Ballantyne, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument the individual executed
the instrument.

 

 

 

      Notary Signature    

 

 

3

 



 

EXHIBIT B

 

ADDITIONAL RELEASE

 

This Release dated as of May 14, 2015, between C. Evan Ballantyne, an individual
(the “Executive”), and Synthetic Biologics, Inc. (“Synthetic”), a Nevada
corporation, recites and provides as follows:

 

WHEREAS, Executive serves or served as the Chief Financial Officer of Synthetic
and/or its subsidiaries pursuant to an Employment Agreement dated March 18, 2015
(the “Employment Agreement”); and

 

WHEREAS, Executive and Synthetic desire to terminate the Employment Agreement
and Executive has resigned his employment with of Synthetic and/or of its
subsidiaries; and

 

WHEREAS, Synthetic and Executive have reached agreement on all matters relating
to the employment of Executive by Synthetic and the termination of his
Employment Agreement; and

 

WHEREAS, Synthetic and Executive have set the terms and conditions of their
agreement in the Severance Agreement dated April 22, 2015 (“Severance
Agreement”) to which this Release is Exhibit B; and

 

WHEREAS, the Severance Agreement obligates Executive to execute this Release.

 

NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:

 

1. In consideration of Synthetic’s undertakings contained in the Severance
Agreement to which Executive is not otherwise entitled, Executive releases
Synthetic, its affiliates, subsidiaries, divisions, agents and related parties
and their respective principals, owners (direct or indirect), members,
directors, officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “Synthetic Related
Parties”) from, and promises not to sue Synthetic and/or any of the other
Synthetic Related Parties for or in respect of, any and all claims, charges,
complaints, liabilities, obligations, promises, agreements, damages, actions and
expenses (including attorney’s fees and costs) of any nature whatsoever, known
or unknown, which Executive now has or claims to have against Synthetic and/or
any of the other Synthetic Related Parties jointly, severally or singly from the
beginning of time to the date of this Agreement, including, without limitation,
claims relating to Executive’s employment with Synthetic or the termination of
his employment, claims based in contract, tort, constitutional, statutory or
common law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment, including but not
limited to wages, benefits or discrimination in employment on the basis of any
protected characteristic.  This release applies to rights and claims arising
under the National Labor Relations Act, Age Discrimination in Employment Act of
1967 (29 U.S.C. §§621, et seq.), Title VII of the Civil Rights Act (“Title
VII”), the Americans with Disabilities Act (“ADA”), Genetic Information
Nondiscrimination Act of 2008 (“GINA”), Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Employee Retirement Income Security Act
(“ERISA”) (excluding any claims for accrued, vested benefits), the Maryland Fair
Employment Practice Act (“FEPA”), and the Maryland Wage Act.  This release does
not release Synthetic or Synthetic Related Parties from obligations under the
Severance Agreement.

 



4

 



 

2. Notwithstanding Paragraph 1 of this Release, Executive may bring a claim for
breach of the Severance Agreement.  If any claim covered in Paragraph 1 of this
Release, other than for a breach of the Severance Agreement or to enforce his
rights under the Severance Agreement, is brought by Executive, to the greatest
extent permitted by applicable law, Synthetic and/or the other Synthetic Related
Parties shall be entitled to its and/or their attorney’s fees and costs upon
prevailing on such claim.

 

3. Executive acknowledges the following:

 

(b) He has read and understands this Release and the Severance Agreement;

 

(b) Before executing this Release and the Severance Agreement, he has been
offered at least 21 days to consider his rights and obligations under this
Release and the Severance Agreement;

 

(c) The period of time he has to consider his rights and obligations under this
Release and the Severance Agreement is reasonable;

 

(d) Before executing this Release and the Severance Agreement, Synthetic advised
him in writing to consult with an attorney and he has done so;

 

(e) He has knowingly and voluntarily elected to enter into this Release and the
Severance Agreement and releases Synthetic from any and all claims, subject to
the stated limitations in this Release, in exchange for valuable consideration
which is in addition to anything of value to which he is already entitled;

 

(f) The Release constitutes a waiver of all rights and claims he may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et seq.);

 

(g) This Release does not waive any rights or claims by Executive that may arise
after this Release is finally accepted and executed; and

 

(h) For a period of seven (7) days following the execution of this Release and
the Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Synthetic, addressed to Mr.
Jeffrey Riley, 155 Gibbs Street, Suite 412, Rockville, Maryland 20850.  For the
revocation to be effective, Synthetic must receive the written notice by not
later than the close of business on the seventh day after Executive signs this
Release.  This Release shall not become effective or enforceable until this
seven-day revocation period has expired without Executive having exercised his
right to revoke.

 

(j) Nothing in this Release and Severance Agreement is intended to, or shall,
interfere with Executive’s rights under federal, state, or local civil rights or
employment discrimination laws (including, but not limited to, Title VII, the
ADA, the ADEA, GINA, USERRA, or their state or local counterparts) to file or
otherwise institute a charge of discrimination, to participate in a proceeding
with any appropriate federal, state, or local government agency enforcing
discrimination laws, or to cooperate with any such agency in its investigation,
none of which shall constitute a breach of this Release and Severance Agreement.
Executive shall not, however, be entitled to any relief, recovery, or monies in
connection with any such action, charge or proceeding brought against Synthetic
and/or the other Synthetic Related Parties, regardless of who filed or initiated
any such complaint, charge, or proceeding.

 



5

 

 



SYNTHETIC BIOLOGICS, INC.

    EXECUTIVE               By:            

Name :Jeffrey Riley

Title: Chief Executive Officer

    C. Evan Ballantyne  

 

 

 

 

 

STATE OF____________:

 

COUNTY OF _________:

 

 

On the ____ day of May, in the year 2015 before me, the undersigned, personally
appeared Jeffrey Riley, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity and with the authority of Synthetic Biologics, Inc., and that by his
signature on the instrument, the corporation upon which the individual acted
executed the instrument.

 

 

 

      Notary Signature    

 

 

 

 

 STATE OF____________:

 

COUNTY OF _________:

 

 

On the ____ day of May in the year 2015 before me, the undersigned, personally
appeared C. Evan Ballantyne, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument the individual executed
the instrument.

 

 

 

      Notary Signature    

 

 



6

 

 

 



 